Citation Nr: 1511796	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  05-28 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1967 to April 1970, including combat service in the Republic of Vietnam, and his decorations include the Purple Heart Medal and Combat Action Ribbon.  He served in the Reserves from April 1970 to December 1983.

This matter comes before the Board of Veterans' Appeals (Board from a June 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, The Republic of the Philippines.  The claims file was subsequently transferred to the RO in New Orleans, Louisiana.

In his August 2005 substantive appeal, the Veteran requested a personal hearing at the RO.  The Veteran was informed by an August 2005 letter that his hearing was scheduled for October 3, 2005; however, he failed to appear at the hearing.  Therefore, the Veteran's request for a hearing is considered withdrawn.

This claim was remanded by the Board in August 2009, October 2011, April 2013, and, most recently, in December 2013.  The case is back before the Board for further appellate proceedings.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

The issues of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for erectile dysfunction, and entitlement to service connection for urinary urgency incontinence have been raised by the record in the Veteran's February 2013 Post-Remand Brief, and the October 2012 and November 2008 VA genitourinary examination reports, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

FINDINGS OF FACT

1.  The Veteran smoked tobacco, at least in part, as an attempt to self-medicate and treat symptoms of his service-connected posttraumatic stress disorder (PTSD). 

2.  The Veteran's currently diagnosed chronic obstructive pulmonary disease (COPD) is caused or aggravated by smoking.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, the criteria for service connection for COPD are met.  38 U.S.C.A. §§ 1103, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.300, 3.303, 3.310 (2014); VAOPGCPREC 6-2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In light of the favorable decision herein as to the issue on appeal, the Board finds that any deficiencies in notice were not prejudicial to the Veteran.  

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310.  Statutes and regulations prohibit direct or secondary service connection for disabilities which are due to use of tobacco products during service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  However, where the disability is due to smoking that is related to a service-connected disease, secondary service connection is available.  The primary condition cannot itself be due to tobacco usage.  VAOPGCPREC 6-2003.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In a June 2013 VA examination, the examiner diagnosed the Veteran with COPD.  The examiner noted that the Veteran's COPD caused his current respiratory symptoms.  He found that the Veteran's COPD was from smoking.  The examiner noted that the Veteran reported smoking four packs of cigarettes per day for 43 years.

In a brief dated in September 2013, the Veteran's representative asserted that the Veteran's tobacco smoking was essentially self-medication for his PTSD, for which the Veteran had been in receipt of service connection - with a 100 percent disability rating - effective as of June 3, 1994.

As discussed above, generally, disabilities claimed as due to a Veteran's tobacco use during service cannot warrant service connection if submitted after June 9, 1998.  See 38 C.F.R. § 3.300.  However, service connection for the Veteran's COPD is permissible if his service-connected PTSD caused him to use tobacco products after service.  See VAOPGCPREC 6-2003.

Pursuant to a December 2013 Board remand, an addendum VA medical opinion was obtained in April 2014 to determine whether it was at least as likely as not that the Veteran's service-connected PTSD caused him to use tobacco products after service.  The April 2014 VA examiner found that it was not at least as likely as not that the Veteran's tobacco use was caused by his service-connected PTSD.  The examiner explained that the present mental health research suggests that the use and abuse of substances, including tobacco, is "overdetermined" (i.e. caused) by multiple variables, including biological, familial, cultural, and personality factors.  She explained that any hypothesized relationship between tobacco use and PTSD at the present is at best correlational and not causational.  She further noted that while some studies have found that individuals with PTSD may use tobacco at higher rates than individuals without PTSD, the state of this science does not support a claim that PTSD caused those individuals to use tobacco.  The examiner opined that based on the great number of other possible intervening factors and based on the present literature, a statement about the relationship between tobacco use and PTSD in the case of this Veteran would resort to mere speculation.

In a brief dated in January 2015, the Veteran's representative asserted that the Veteran's PTSD aggravated his tobacco use.

The Board notes that this claim has been remanded several times for etiology opinions regarding the Veteran's respiratory problems.  Although the April 2014 examiner did not specifically address aggravation, her opinion suggested that individuals with PTSD may use tobacco at higher rates than individuals without PTSD.  As the Veteran has asserted that his tobacco smoking was essentially self-medication for his PTSD and his PTSD aggravated his tobacco use, rather than remand this claim again for clarification, the Board will resolve doubt in the Veteran's favor and grant service connection for COPD.  The medical evidence of record establishes that the Veteran's use of tobacco was at least as likely as not aggravated by his service-connected PTSD.  Therefore, the Board must find that his currently diagnosed COPD is secondary to self-medication for a service-connected disability.


ORDER

Entitlement to service connection for COPD is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


